*308By
the Court.
It is stated by the attorney for the plaintiff that he should have exercised his right of taking judgment by default at the last term, but for the expectation that the plea in abatement would have been filed ; on which he admits, that he had intended to take issue. Had this been done, the plaintiff would be now entitled to a trial of the issue, and, in the event of its being found for him, to a peremptory judgment. He ought not therefore to be delayed a term by the omission to plead in abatement.
Motion allowed